EX-99.23(p)(111) FRANKLIN TEMPLETON INVESTMENTS CODE OF ETHICS (pursuant to Rule 17j-1 of the Investment Company Act of 1940 and Rule 204A-1 of the Investment Advisers Act of 1940) AND INSIDER TRADING COMPLIANCE POLICY AND PROCEDURES Revised May 2009 TABLE OF CONTENTS CODE OF ETHICS2 PART 1 - Statement of Principles PART 2 - Purpose of the Code and Consequences of Non-compliance PART 3 - Compliance Requirements PART 4 - Reporting Requirements for Code of Ethics Persons (excluding Independent Directors of the Funds and of Certain Advisory Subsidiaries of FRI) PART 5 - Pre-clearance Requirements Applicable to Access Persons (excluding Independent Directors of the Funds and Certain Investment Advisory Subsidiaries of FRI) and Portfolio Persons PART 6 – Requirements for Independent Directors of the Funds and Certain Investment Advisory Subsidiaries of FRI. PART 7 - Penalties for Violations of the Code PART 8 - A Reminder about the Franklin Templeton Investments Insider Trading Policy APPENDIX A:
